Citation Nr: 1514971	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for migraine headaches in excess of 10 percent from February 17, 1981 to April 12, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to February 1970.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which effectuated the June 2014 Board decision finding that the May 1981 rating decision denying service connection for migraine headaches contained clear and unmistakable error and warranted reversal so that service connection for migraine headaches was established from February 17, 1981.  In the June 2014 rating decision, the RO assigned a 0 percent initial disability rating for migraines effective from February 17, 1981 to April 12, 2013, and a 50 percent (maximum schedular) disability rating from April 12, 2013.  In June 2014, the Veteran entered a notice of disagreement with the 0 percent rating stage, disagreeing only with the rating for the period prior to April 12, 2013.  In October 2014, the RO assigned a 10 percent disability rating for migraine headaches for the entire initial rating period from February 17, 1981.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  his appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Throughout the rating period from February 17, 1981 to April 12, 2013, the disability picture approximated migraine headaches with characteristic prostrating attacks occurring on an average of once a month for several months and relieved with medication.

2.  On January 8, 2015, prior to the promulgation of a Board decision in the appeal, the Veteran requested withdrawal of the appeal for a TDIU.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a 30 percent rating, and no higher, for migraine headaches are met for the entire rating period from February 17, 1981 to April 12, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).  

2.  Regarding the issue of TDIU, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial disability rating assigned following the grant of service connection for migraine headaches for the period from February 17, 1981 to April 12, 2013.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue of entitlement of an initial rating in excess of 10 percent for migraine headaches and posed several questions during the course of the hearing to elicit testimony regarding the frequency, severity, and duration of symptoms, treatment, and functional impairment due to migraine headaches during the period from February 17, 1981 to April 12, 2013.  The VLJ advised the Veteran to focus the testimony on the remaining rating period rather than on more recent symptoms during the period not on appeal for which she is already in receipt of the maximum (50 percent) rating, and specifically asked questions regarding the frequency and severity of symptoms starting in 1981, as well as work record and history beginning in 1981.  The VLJ discussed the higher 50 percent rating criteria with the Veteran and indicated what kind of evidence might show severe economic inadaptability to meet the higher rating criteria.  The VLJ suggested various types of evidence from employers and employment related that might tend to show severe economic inadaptability.  

During the course of the hearing, the VLJ also advised the Veteran to attempt to obtain lay statements from other individuals that had knowledge of the frequency and severity of any attacks of migraine headache and how that affected the Veteran's employment during the period at issue.  After the hearing, the Board held the record open for 30 days to allow for the submission of the additional evidence.  Several lay statements were received during the 30 day period.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

A VA medical examination or medical opinion was not obtained for the purposes of deciding the appeal because the lay and medical evidence that is of record is sufficient to decide the initial rating issue on appeal.  The RO provided the Veteran with a VA general medical examination in July 2011.  The VA examiner considered the history of the migraines as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the past and current symptomatology and its effects on her employment and daily life and performed a thorough examination; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  

For these reasons, the Board finds that the medical examination report, considered together with the service treatment records, post-service treatment records, and lay testimony and lay statements, is adequate for rating purposes, and there is no need for further medical examination or a medical opinion.  As there is scant medical evidence regarding the frequency, severity, and duration of headaches in this case during the early years of the long initial rating period from 1981, though there are lay histories regarding this period recorded in examination reports.  The Board has largely relied on lay evidence from the Veteran (including histories reported at "medical" examinations and treatment) and others to rate the headaches for this period.  The rating criteria for headaches, namely, the occurrence of headaches, whether headaches are prostrating, frequency of headaches, whether headaches are relieved with medication, and the economic and other effects on employment are factors capable of lay observation and reporting, and are not uniquely medical in nature.  See 38 C.F.R. § 4.124a, DC 8100.  

The Board has considered all evidence in this case, even current evidence, as it bears on the frequency, severity, and duration of headaches for an earlier period, and has not categorically denied consideration of any evidence or categorically declared any current evidence as not probative of frequency, severity, and duration of headaches for a prior period; however, as any current examination would necessarily rely almost entirely on the same lay reports of the frequency, severity, and duration of headaches as the history, so current examination could add little value, and would be of less probative value than the testimony and lay statements already of record.  Likewise, a current retrospective comment that relies almost entirely on the same lay reports of the frequency, severity, and duration of headaches as to severity of headaches from 1981 until recent years, if not entirely speculative, could add little probative value beyond that already demonstrated by the lay evidence that addresses this period.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the DC 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month of the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

Initial Rating Analysis for Migraine Headaches

For the entire rating period on appeal (i.e., from February 17, 1981 to April 12, 2013), migraine headaches are rated at 10 percent under 38 C.F.R. § 4.124a, DC 8100, which addresses migraines.  The Veteran contends that migraine headaches should be rated at 50 percent for the initial rating period remaining on appeal.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 30 percent rating under DC 8100 are met for the entire rating period on appeal from February 17, 1981 to April 12, 2013.  In January 1970 (i.e., shortly before service separation in February 1970), a service psychiatric examiner noted treatment for a personality disorder with severe and chronic migraine headaches over a period of two months, which jointly resulted in moderate impairment for social and industrial adaptability, and recommended separation from service on this basis.  At the time of the January 1970 service separation examination, it was noted that migraine headaches were responding to medication.  Thus, the lay and medical evidence contemporaneous to service, which shows recurrent migraine headaches during a two-month period, indicates that the disability picture associated with migraine headaches approximated characteristic prostrating attacks occurring on an average of once a month for the last several months at that time.  Although service separation occurred many years before the beginning of the rating period on February 17, 1981, the migraines are to be viewed in relation to their history.  38 C.F.R. § 4.1.

Approximately one year before the beginning of the rating period, in a March 1980 letter, the Veteran reported that she had severe headaches caused by nerves in 1970 during service, and that the headaches started again after the divorce from her first husband in 1971.  In a January 1980 letter, a treating medical provider wrote that the Veteran had recently been prescribed medication for migraine headaches because there were "times" when the migraine headaches were still present.  Also, in an April 1980 letter, the physician noted that the Veteran had migraines during pregnancy in 1971, and migraines continued and were exacerbated by stress.  While the frequency, severity, and duration of migraine symptoms were not specifically discussed, in the absence of evidence of improvement or worsening, it is reasonable to infer from the collective statements that the frequency, severity, and duration of migraine headache symptomatology approximated the frequency, severity, and duration of migraine headaches previously demonstrated at service separation.  Such inference is a reasonable application of consideration of the history of migraine headaches as context for subsequent periods. 

More recently, a November 2010 VA treatment record includes migraines treated with medication with good relief among the Veteran's active problems, which is similar to the notation made on the January 1970 service separation examination report that migraine headaches were responding to medication; therefore, in consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that manifestations of migraine headaches approximated characteristic prostrating attacks occurring on an average of once a month for any several month period during the period from February 17, 1981 to April 12, 2013 so that the criteria for a 30 percent rating under DC 8100 are met for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that the weight of the evidence is against a finding that migraine headaches were manifested by very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability so as to approximate the criteria for a 50 percent rating under DC 8100 for any period from February 17, 1981 to April 12, 2013.  At the January 2015 Board hearing, the Veteran testified that migraines were manifested by constant, daily headaches with nausea, vomiting, and minimal relief from medication, which required that she lie down approximately five days a week due to attacks of migraine.  She testified that migraine headaches had prevented her from working and caused her to hire persons to take care of her children.  The January 2015 lay statements from former employers and co-workers, former clients, and family members collectively report that, during the rating period, the Veteran missed work approximately several days per week to three to five days a month, and either hired someone or asked her husband to take care of the children approximately four to five days per week, due to symptoms of nausea, vomiting, headache, and dizziness associated with migraine.  

Regarding the frequency, severity, and duration of prostrating attacks of migraine, the Veteran's January 2015 Board hearing testimony is inconsistent with, and outweighed by, other more credible evidence of record, including her own prior statements.  As noted above, in January 1980, a treating medical provider wrote that there were "times" when the migraine headache was still present, which does not indicate that migraines were of the severity, frequency, and duration described by the Veteran at the Board hearing.  Rather, the physician's characterization that migraines were present at "times" suggests only periods of prostrating attacks of migraine headaches, not constant and daily migraine headaches, as now reported by the Veteran.  Because the January 1980 statement was written while the Veteran was being treated for migraines, it is particularly credible and of significant probative value.   

More recently, at a June 2009 psychological examination performed in connection with a disability claim with the Social Security Administration, the Veteran reported that her employment from the period from March 2006 through July 2008 ended after being fired for receiving too many telephone calls from her husband's doctors.  She also then reported that her employment from 2003 through 2006 ended because her husband's issues with alcoholism and dementia required her complete attention and time.  She made no mention of migraines having caused her to miss work or causing problems with work to the extent of severe economic inadaptability, as she now asserts.  Because the Veteran's work history and the impairment resulting from her disabilities were being evaluated for disability compensation purposes, and the Veteran had an incentive to report any occupational impairment caused by disability, the fact that migraine headaches had caused significant interference with the ability to work would likely have been reported and recorded; therefore, the absence of any mention of migraine headaches being so severe that it had often caused the Veteran to miss work is of significant probative value, and weighs against the credibility of the more recent assertion that migraine headaches caused severe economic inadaptability, which was first made in the context of the initial rating appeal.  

Additionally, treatment records show migraine headaches treated with medication with good relief, and show frequent denial of symptoms of nausea, vomiting, and dizziness at various times while seeking medical treatment for other physical problems.  See, e.g., July 2008, November 2008, April 2010, and May 2010 private treatment records (denying nausea, vomiting, and dizziness); November 2010 VA primary care note (noting migraine on medication with good relief).  Statements made for treatment purposes are particularly trustworthy because the Veteran had incentive to report accurately her symptoms to obtain proper care.  Consequently, this lay and medical evidence is of significant probative value and weighs against the credibility of the more recent accounts of constant, daily migraine headaches minimally relieved by medication, which were first made in the context of the initial rating appeal for higher rating and compensation. 

The Board also notes that the Veteran earned a Master of Business Administration (MBA) in 1990, reported an earned income of $46,000 a year as a corporate buyer from 1999 to 2001, and reported an earned income of $52,000 a year as Vice President of a consulting company from 2001 to 2003.  See June 2009 Social Security Administration Work History Report.  Because the Veteran was able to earn an advanced graduate-level degree, work in business as a corporate buyer, and start her own business consulting company during the rating period on appeal, this evidence weighs against a finding that migraine headaches were of the frequency, severity, and duration so as to cause severe economic inadaptability.  

The Veteran has further provided inconsistent statements regarding the reasons for having to miss work frequently, which undermines the credibility of the assertion of severe economic inadaptability due to migraines.  At the January 2015 Board hearing, the Veteran testified that she frequently missed work due to the severity of migraine headaches; however, at the October 2013 Board hearing before the undersigned, the Veteran testified that she only worked part-time and had an intermittent work history due to PTSD symptoms.  In contrast to the testimony in January 2015 when the issue was rating for headaches, at the October 2013 hearing the Veteran did not then allege that migraine headaches had caused her to miss work or lose employment in the past.  Instead, because the issue was service connection for PTSD, the Veteran attributed all her symptoms and impairment to the PTSD.    

The lay statements from former co-workers and employers reporting that migraine headaches caused the Veteran to miss anywhere from three to four days of work per week to three to five days of work per month and resulted in lost income are inconsistent with, and outweighed by, other, more credible evidence discussed above showing migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month for the last several months and treated with medication with good relief during the period from February 17, 1981 to April 12, 2013.  Similarly, statements from the Veteran's husband, who the Veteran has reported suffers from dementia, and daughter reporting that the Veteran either hired or solicited help from others to take care of her children three to four days a week during the rating period is inconsistent with, and outweighed by other, more credible evidence discussed above.  The Board also notes that the amount of monies purportedly lost due to migraine symptomatology during the period were not quantified in any statement submitted, and the Veteran did not submit evidence documenting the amount of lost income due to migraine symptomatology so as to amount to severe economic inadaptability.  As the weight of the evidence is against a finding of migraine headaches with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability, the criteria for a 50 percent rating under DC 8100 are not met for any period.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 30 percent rating under DC 8100.  The schedular criteria for rating migraine headaches encompass all symptoms and functional impairment associated with the migraines.  The schedular rating criteria contemplate the average occupational impairment caused by prostrating attacks of migraine headaches, and rate based on frequency, duration, severity (including prostration), and economic impact.  In this case, manifestations of the Veteran's migraine headaches approximate migraines with characteristic prostrating attacks occurring on an average of once a month of the last several months and relieved by medication for the entire rating period on appeal and are fully contemplated by the 30 percent rating.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the symptoms and related functional impairment are fully contemplated in the 30 percent schedular rating; therefore, because the schedular rating criteria are adequate to rate the migraine headaches, no extraschedular referral is warranted in this case.  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Withdrawal Analysis for TDIU Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the January 2015 Board hearing, the Veteran requested to withdraw the appeal for a TDIU.  See Board hearing transcript, page 2.  As the Veteran has withdrawn the TDIU appeal, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the TDIU appeal, and it must be dismissed.  38 U.S.C.A. § 7104 (West 2014) (Board may only decide actual questions of law or fact in a case).


ORDER

An initial rating of 30 percent, but no higher, for migraine headaches from February 17, 1981 to April 12, 2013 is granted.  

The appeal for a TDIU is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


